Per Curiam:
Plaintiff claimed that he was retained by defendant, A. A. Hutchinson, in the case of Thomas B. Hutchinson v. A. H. Sherrick, and in pursuance thereof rendered the professional services for which this suit was brought.
Evidence tending to sustain his claim was submitted to the jury, with proper instructions, and they found in his favor. The questions raised by the evidence were whether plaintiff was employed by defendant, and if so, what services did he render, and what were they reasonably worth ? These were questions of fact, exclusively for the jury, and they are conclusively settled by the verdict.
The offers referred to in the first and second specifications were rightly rejected, because the proposed evidence was neither relevant nor competent. If it had been received, its tendency would have been to raise collateral issues of fact, rather than assist the jury in determining those that were properly before them.
There was no error in the answers to the defendant’s first and second points, nor in that portion of the charge recited in the fifth specification.
There appears to be nothing in the record that requires a reversal of the judgment. Neither of the specifications of error is sustained.
Judgment affirmed.